Citation Nr: 0922786	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 31, 
2001, for the assignment of a 50 percent evaluation for 
sinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to September 
1987.  

A September 2005 Board decision increased the Veteran's 
disability evaluation for sinusitis from 30 to 50 percent. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, which assigned an effective 
date of December 31, 2001 for the increased disability 
evaluation of 50 percent for the Veteran's sinusitis.  


FINDINGS OF FACT

1.  The Board, in an October 2001 decision, denied an 
evaluation in excess of 30 percent for sinusitis.  

2.  On December 31, 2001, the Veteran submitted an 
application for a total disability evaluation based upon 
individual unemployability, for which an increased evaluation 
for sinusitis is implied.  

3.  The Board, in a September 2005 decision, increased the 
veteran's disability evaluation from 30 to 50 percent.  

4.  The RO, in a January 2006 rating determination, 
effectuated the September 2005 Board decision by increasing 
the Veteran's disability evaluation from 30 to 50 percent; it 
also assigned an effective date of December 31, 2001, the 
date of the receipt of the Veteran's request for an increased 
evaluation.

5.  There has been no demonstration that the Veteran's 
sinusitis increased in severity in the one year period prior 
to December 31, 2001.  


CONCLUSION OF LAW

An effective date earlier than December 31, 2001, for the 
award of a 50 percent evaluation for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

Assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  The statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.

(2)	Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The United States Court of Appeals for Veterans Claims 
(Court) and the VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12- 
98 (1998).

The Board, in an October 2001 decision, denied an evaluation 
in excess of 30 percent for sinusitis.  

On December 31, 2001, the Veteran's request for a total 
disability evaluation based upon individual unemployability, 
which implies an increased evaluation for all service-
connected disabilities, was received.  Subsequently, the 
Board, in a September 2005 decision, increased the Veteran's 
disability evaluation from 30 to 50 percent.  The RO, in a 
January 2006 rating determination, increased the Veteran's 
disability evaluation from 30 to 50 percent, to effectuate 
the Board decision, and assigned an effective date of 
December 31, 2001.  

In his January 2007 substantive appeal, the Veteran indicated 
that he was not debating the increase.  Rather, he was 
debating the fact that he was only paid 10 percent for a 20 
percent increase.  He also noted that he had only been paid 
for four years on a ten year claim.  He stated that his sinus 
condition was one of the first things that had been awarded 
to him.  He indicated that this issue should have been 
resolved over ten years ago.  

At his April 2009 hearing, the Veteran testified that he was 
only given 10 percent of the 20 percent increase that had 
been assigned for his sinusitis.  He noted that he had been 
told by Judge Brown at his June 2005 hearing that he would be 
getting the 20 percent increase.  He further stated that the 
case had been pending for a period of time much earlier than 
2001.  

The Board acknowledges that the Veteran was seeking a higher 
rating for his sinusitis for many years.  He appealed the 
RO's evaluation of his sinusitis in 1995, which eventually 
led to the Board's decision issued in 2001.  While the 
Veteran has expressed his belief that a 50 percent disability 
evaluation should have been assigned earlier than December 
31, 2001, the October 2001 Board decision denied an 
evaluation in excess of 30 percent for sinusitis.  The 
Veteran has not raised the claim of clear and unmistakable 
error in any prior Board decision or any prior rating 
determination.  

The Veteran's prior claim for increase was finally denied by 
the Board in October 2001.  Therefore, the pertinent period 
for determining whether an effective date earlier than 
December 31, 2001, is warranted now becomes the one year 
period preceding the receipt of the Veteran's current request 
for an increased evaluation.

The various types of sinusitis are rated under a general 
rating formula.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent rating is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  (Note: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.)  38 C.F.R. § 4.97, DC's 6510-6514.

In this regard, the Board notes that there are no medical 
records demonstrating an increase in the Veteran's sinusitis 
in the one year period prior to the Veteran's request for an 
increased evaluation.  The Board notes that treatment records 
added to the record subsequent to the October 2001 decision 
reveal that the Veteran underwent a nasal endoscopy in 
February 2000.  In addition to this being outside of the one 
year period prior to the Veteran's request for an increased 
evaluation, it does also not demonstrate the criteria 
necessary for a 50 percent disability evaluation.  In a June 
2001 treatment record, the Veteran was noted to have 
chronic/recurrent sinusitis.  He was not shown to meet the 
criteria for an increased evaluation at that time.  


In the absence of an increase in severity in the one year 
prior to the December 31, 2001, claim, the Veteran does not 
satisfy the eligibility requirements for an earlier effective 
date sought in this appeal.  Thus, the effective date for the 
assignment of a 50 percent evaluation for sinusitis is the 
date of claim, December 31, 2001.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the Veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As to the Veteran's assertion that he received only 10 
percent of the 20 percent increase assigned in the Board's 
September 2005 decision (from 30 to 50 percent), the overall 
disability evaluation, which is the basis for payment of 
monthly compensation, is derived by combining - not adding -- 
the individually assigned disability evaluations to obtain an 
overall disability evaluation.  See 38 C.F.R. § 4.25.  In 
accordance with the Board's September 2005 decision, the 
Veteran's sinusitis is now rated 50 percent disabling.  Thus, 
as of December 31, 2001, service connection was in effect for 
sinusitis, rated as 50 percent disabling; nasal polyps, rated 
as 30 percent disabling; asthma, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
hearing loss, rated as noncompensable.  The combined overall 
disability evaluation, in accordance with § 4.25, is 80 
percent.  Prior to the increase of the sinusitis from 30 to 
50 percent, the overall disability evaluation was 70 percent.  
Thus, while the Board is sympathetic to the Veteran's beliefs 
that a higher overall disability evaluation is warranted, it 
is bound by the criteria set forth in § 4.25.  Therefore, the 
RO properly rated the Veteran's combined overall disability 
evaluation.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).


The courts have held that where the underlying claim has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice nor is there prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the Veteran's 
disagreement with the effective date established for the 
assignment of a 50 percent disability evaluation for 
sinusitis.  The courts' reasoning in Hartman and Dunlap leads 
to the conclusion that further VCAA notice is not required in 
this case.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records.


ORDER

An effective date earlier than December 31, 2001, for the 
assignment of a 50 percent evaluation for sinusitis is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


